Name: Commission Regulation (EC) No 1573/95 of 30 June 1995 on the detailed rules for the application of Council Regulation (EEC) No 1418/76 with regard to import duties on rice
 Type: Regulation
 Subject Matter: marketing;  tariff policy;  agricultural policy;  plant product;  trade
 Date Published: nan

 1 . 7. 95 rwi Official Journal of the European Communities No L 150/53 COMMISSION REGULATION (EC) No 1573/95 of 30 June 1995 on the detailed rules for the application of Council Regulation (EEC) No 1418/76 with regard to import duties on rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 12 (2) and (4) thereof, Whereas the third subparagraph of point b of Article 12 (2) of Regulation (EEC) No 1418/76 lays down the method for calculating the percentage by which the inter ­ vention buying-in price valid on the day of import is to be increased in order to calculate the import duties on milled rice ; whereas that method takes account of the conversion rate, processing costs and the value of by-proudcts and an amount for the protection of industry ; whereas the day of importation should be fixed as the date of acceptance of the declaration by the customs authorities as laid down in Article 67 of Council Regulation (EEC) No 2913/92 of 12 October 1992 estab ­ lishing the Community Customs Code (3), as last amended by the Act of Accession of Austria, Finland and Sweden and Regulation (EC) No 3254/94 (4) ; Whereas Article 12 of Regulation (EEC) No 1418/76 provides that the rates of duty in the Common Customs Tariff shall be levied on the products referred to in Article 1 of that Regulation when they are improted ; whereas, however, in the case of products referred to in Article 12 (2) the import duty will be equal to the intervention buying-in price valid for those products on importation, increased by a certain percentage according to whether it is husked or milled rice, indica rice or japonica rice, and minus the import price, provided that duty does not exceed the rate of the Common Customs Tariff duties ; Whereas there are particular difficulties in the rice sector concerning the verification of the value of imported products ; whereas a system of flat-rate values is therefore most suitable for the implementation of the results of the Uruguay Round of negotiations ; Whereas in order to classify the consignments imported, the products referred to in Article 12 (2) of Regulation (EEC) No 1418/76 must be subdivided into a number of qualities ; whereas the combined nomenclature codes to which these qualities correspond must therefore be speci ­ fied ; Whereas, for the purposes of calculating the import duty using the flat-rate import value, the representative caf import prices should be calculated for each of the quali ­ ties defined ; whereas, for the purposes of establishing those prices, price quotations for the different qualities of rice must be specified ; whereas these quotations should therefore be defined ; Whereas, in the interests of clarity and transparency, the quotations for the different types of rice in publications by the Department of Agriculture of the United States of America constitute an objective basis for establishing representative caf import prices for rice in bulk ; whereas representative prices on the United States market, the Thai market or of other origins may be converted into representative caf import prices by adding the maritime freight costs on the charter market between the ports of origin and the Community port ; whereas, taking acount of the volume of freight and of trade in the ports of northern Europe, those ports constitute the Community destination for which the quotations of maritime freight prices are best known publicly, are most transparent and most easily available ; whereas, therefore, the ports of northern Europe (Antwerp, Rotterdam, Amsterdam, Ghent) should be adopted as the Community destination ports ; Whereas, in order to monitor the trends in representative caf import prices thus established, it is appropriate to provide for weekly monitoring of the elements contri ­ buting to their calculation ; Whereas, for the purposes of fixing import duties for the rice referred to in Article 12 (2) of Regulation (EEC) No 1418/76, a period of two weeks for determining represen ­ tative caf import prices for rice in bulk takes account of market trends without introducing elements of uncer ­ tainty ; whereas, on this basis, import duties for that product should be established taking account of the average of representative caf import prices noted over the abovementioned period, every two weeks on a Wednesday ; Whereas the import duty thus calculated can be applied over a two-week period without substantially affecting import prices, duties paid ; whereas, however, where no quotation is available for a given product over the period of calculation of representative caf import prices or where, (') OJ No L 166, 25. 6. 1976, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 302, 19 . 10 . 1992, p. 1 . (4) OJ No L 346, 31 . 12. 1994, p. 1 . No L 150/54 rENl Official Journal of the European Communities 1 . 7. 95 Article 3 1 . For the purposes of this Regulation indica rice shall be deemed to be rice covered by CN codes : 1006 20 17, 1006 20 98, 1006 30 27, 1006 30 48 , 1006 30 67 and 1006 30 98 . 2. Any other products covered by CN codes 1006 20 and 1006 30 shall be deemed to be japonica rice . following sudden changes in the elements making up the calculation , those representative cif import prices undergo major fluctuations during the period in question, measures must be taken in order to maintain the repre ­ sentative nature of the caf import prices of the product concerned ; Whereas the price of basmati rice originating in India and Pakistan is normally higher on the market than the established representative price ; whereas in 1993/94 the difference was of the order of ECU 250 per tonne in the case of basmati rice originating in India and ECU 50 per tonne in the case of basmati rice originating in Pakistan ; whereas, as a result, the import duty on those rice varieties should be reduced by the aforementioned amounts in order to comply with the principle laid down in Article 12 of Regulation (EEC) No 1418/76 and the Commu ­ nity's international commitments ; whereas these arrange ­ ments should apply without prejudice to those provided for in Council Regulation (EEC) No 3877/86 ('), as last amended by Regulation (EEC) No 3130/91 (2); Whereas, where there is no quotation, it is appropriate to continue to apply the amount of duty fixed for the prece ­ ding period and, in the case of major fluctuations in the quotation, the cost of maritime freight or the exchange rate used for the calculation of the representative caf import price of the product concerned, the representative nature of that price must be restored, taking account of those changes, by adjusting the duty fixed in line with the difference noted ; whereas, even where such adjustments are made, the regular dates for fixing duties will not be affected ; Whereas in order to meet the Community's international commitments this Regulation must apply from 1 July 1995 ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The import duties referred to in Article 12 ( 1 ) and (2) of Regulation (EEC) No 1418/76 shall be those applicable at the time laid down in Article 67 of Regulation (EEC) No 2913/92. Article 2 The import duty for milled rice covered by CN code 1006 30 shall be equal to the intervention buying-in price valid at the moment of import increased by :  163 % in the case of indica rice,  1 67 % in the case of japonica rice, minus the import price. However, that duty must not exceed the rates of duty in the Common Customs Tariff. Article 4 1 . The import duties for the products referred to in Article 3 shall be calculated every week but shall be fixed by the Commission every two weeks on a Wednesday, in accordance with the method provided for in Article 5 and shall apply from the day following their fixing. However, if the calculation of the week following this fixing shows that the import duty is higher or lower by ECU 10 per tonne than the duty in force, a corresponding adjustment shall be made by the Commission . Where the Wednesday on which import duties would be fixed is not a working day for the Commission, the duties shall be fixed on the first working day following that Wednesday. Between two days on which the duties are regularly fixed, the import duty shall be increased or reduced, as appro ­ priate, by the difference between the intervention buying-in price valid for the month in which the duties are fixed and that of the month of import, both of these to be increased by :  80 % in the case of husked indica rice,  163 % in the case of milled indica rice,  88 % in the case of husked japonica rice,  167 % in the case of milled japonica rice . 2. The price valid on the world market to be used for the calculation of the import duty shall be the average of the weekly representative caf import prices for rice in bulk determined using the method provided for in Article 5 and established over the period of the two preceding weeks. 3. The import duties fixed in accordance with this Regulation shall apply until new duties are fixed and enter into force . However, where no quotation is available for a given product from the reference source provided for in Article 5 over the two weeks preceding the next periodic fixing, the import duty previously fixed shall remain in force. Every time the duty is fixed or adjusted, the Commission shall publish the import duties and the factors used for their calculation in the Official Journal of the European Communities. (') OJ No L 361 , 20 . 12. 1986, p. 1 . 2) OJ No L 297, 29 . 10 . 1991 , p. 1 . 1 . 7 . 95 I EN | Official Journal of the European Communities No L 150/55 The import price shall normally be the price indicated under (a), but, in the absence of such a price, shall be determined on the basis of the factors listed under (b), (c) and (e) ; the prices referred to in (d) shall only be used in the absence of the prices referred to under (a), (b) and (c). In the absence of quotations for the cost of sea transport of rice, those for cereals shall be used. 2. The factors used for the calculation shall be established and checked each week on the basis of the sources and the reference qualities listed in Annex I to this Regulation . The cost of sea freight shall be established on the basis of information publicly available . If the price established is expresed as C&amp;F, it shall be increased by 0,75 % . Article 6 Import licences issued before 1 July 1995 and used after that date shall be subject to the provisions of this Regula ­ tion . 4.  Basmati rice covered by CN codes ex 1006 20 17 and ex 1006 20 98 may benefit from a reduction in the import duty fixed in accordance with paragraph 1 by an amount of ECU 250 for rice originating in India and ECU 50 for rice originating in Pakistan .  This reduction shall be made if, when a product is released for free circulation an import licence whose issue is conditional upon provision of a security and the presentation of a certificate of product authenticity.  By way of derogation from Article 1 0 (a) of Regula ­ tion (EC) No 1162/95 0, the security to be provided shall be ECU 275 per tonne for basmati rice originating in India and ECU 75 per tonne for basmati rice originating in Pakistan .  The certificate of authenticity shall be drawn up in the form shown in Annex II to this Regulation . It shall be issued pursuant to the relevant provision of Commission Regulation (EEC) No 81 /92 (2).  The amounts provided for in the first indent of this point may be revised in response to market trends. Article 5 1 . To determine the import prices of the rice referred to in Article 12 (4) of Regulation (EEC) No 1418/76, the following factors shall be used for the different types of rice in bulk referred to in Article 3 : (a) the caf price at Rotterdam ; Article 7 Commission Regulations (EEC) No 1613/71 (3), (EEC) No 1881 /77 (4) and (EEC) No 2327/88 (*) are hereby repealed. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 until 31 August 1996. (b) the representative price on the Thai market ; (c) the representative price on the United States market ; (d) the representative price on other markets ; (e) the average cost of sea freight between the port of origin and one of the ports of Antwerp, Rotterdam, Amsterdam and Ghent. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 117, 24. 5. 1995, p. 2. 2) OJ No L 10, 16. 1 . 1992, p . 9. 0 OJ No L 168 , 27. 7. 1971 , p. 28 . (4) OJ No L 210, 18 . 8 . 1977, p. 13. 0 OJ No L 202, 27. 7. 1988 , p. 44. No L 150/56 I EN I Official Journal of the European Communities 1 . 7 . 95 ANNEX I Indica rice Japonica rice Husked Milled j Husked Milled CN code 1006 20 17 1006 30 27 1006 20 other than 1006 30 other than 1006 20 98 1006 30 48 1006 20 17 1006 30 27 1 006 30 67 1 006 20 98 1 006 30 48 1006 30 98 1006 30 67 1006 30 98 Reference quality US long grain 2/4/73 Thai 100 % B US gulf medium grain f) Origin USA Thailand USA USA Stage (') caf loose caf loose caf loose caf loose Arag Arag Arag Arag (') caf Arag : quotation for North Sea ports (Antwerp, Rotterdam, Amsterdam, Ghent). (2) In the absence of this quality, other qualities of rice of the Japonica type may be used. 1 . 7. 95 EN Official Journal of the European Communities No L 150/57 ANNEX II MODEL B